Exhibit 10.6

AMENDMENT TO THE STOCKHOLDER AGREEMENT

This Amendment (this “Amendment”), dated as of September 20, 2012, is made by
Affinion Group Holdings, Inc., a corporation organized under the laws of the
State of Delaware (the “Company”) and each of the Major Stockholders of the
Company that is a party hereto.

WHEREAS, the Company and each of the Major Stockholders are parties to that
certain Stockholder Agreement, dated as of January 14, 2011 (as amended,
modified or supplemented from time to time, the “Stockholder Agreement”);

WHEREAS, Section 10(h) of the Stockholder Agreement provides, among other
things, that the Stockholder Agreement may be amended by the Company from time
to time with the written consent of (a) Holders holding at least a majority of
the issued and outstanding Common Shares held by all Holders and (b) for so long
as any Major Stockholder is a Major Stockholder, such Major Stockholder;

WHEREAS, the Major Stockholders hold, in the aggregate, Common Shares
representing more than a majority of the issued and outstanding Common Shares
held by all Holders;

WHEREAS, the parties desire to amend the Stockholder Agreement in order to
increase the size of the Board to twelve members; and

WHEREAS, capitalized terms used and not otherwise defined herein have the
meanings set forth in the Stockholder Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Stockholder Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company agrees as follows:

A. Amendments to the Stockholder Agreement. The Stockholder Agreement is hereby
amended as follows:

1. Section 2(d) – Board of Directors – Composition. Section 2(d) of the
Stockholder Agreement is hereby amended and restated to read as follows:

“(d) Composition. The Board shall consist of twelve members; provided, that,
(x) the Board may increase the size of the Board to the extent required by the
rules of the exchange on which the Common Stock is listed, if any, to allow a
majority of the Directors to be Independent Directors or to permit the full
exercise of all rights provided in this Section 2(d) and (y) the Board may
decrease the size of the Board following a Termination Event or Multiple Nominee
Termination Event but not to a number below the greater of (A) the number of
Directors on the Board immediately following such event and (B) the aggregate
number of Directors that Persons have the right to nominate in accordance with
this Section 2 after giving effect to such event. Subject to Section 8(a), each
Major Stockholder agrees to vote all its Common Shares on matters subject to the
vote of such Major Stockholder and to take all other necessary or desirable
actions within its control (whether in such Major Stockholder’s capacity as a
Major Stockholder or otherwise, including attendance at meetings in person or by
proxy for purposes of



--------------------------------------------------------------------------------

obtaining a quorum and execution of written consents in lieu of meetings), and
the Company will, as promptly as practicable, take all necessary and desirable
actions within its control (including calling special meetings of the Board and
the Major Stockholder), so that each Director shall be appointed or elected from
nominees determined as follows:

(i) the individual holding the office of Chief Executive Officer of the Company
from time to time (the “Management Director”) shall serve as a Director;

(ii) Nathaniel J. Lipman shall serve as a Director for so long as he holds the
office of Chairman of the Board;

(iii) each Major Stockholder shall have the right to nominate one Director;

(iv) each Major Stockholder who, collectively with its Affiliates, owns at least
18% of the issued and outstanding Common Shares shall have the right (together
with its Board Rights Transferees, if any) to nominate a second Director;

(v) each Major Stockholder who, collectively with its Affiliates, owns at least
24% of the issued and outstanding Common Shares shall have the right (together
with its Board Rights Transferees, if any) to nominate a third Director;

(vi) each Major Stockholder who, collectively with its Affiliates, owns at least
34% of the issued and outstanding Common Shares shall have the right (together
with its Board Rights Transferees, if any) to nominate a fourth Director;

(vii) each Major Stockholder who, collectively with its Affiliates, owns at
least 42% of the issued and outstanding Common Shares shall have the right
(together with its Board Rights Transferees, if any) to nominate a fifth
Director;

(viii) each Major Stockholder who, collectively with its Affiliates, owns at
least 50% of the issued and outstanding Common Shares shall have the right
(together with its Board Rights Transferees, if any) to nominate a sixth and
seventh Director;

(ix) the holders of a majority of the issued and outstanding Common Shares shall
nominate the remaining Directors; and

(x) for purposes of Section 2(d)(iii)0 through (viii), in the case of General
Atlantic, Common Shares owned by any other Persons that were stockholders of
Webloyalty Holdings, Inc. immediately prior to the acquisition of Webloyalty
Holdings, Inc. by Affinion Group, Inc. shall be deemed to be owned by General
Atlantic and its Affiliates. Notwithstanding anything to the contrary contained
herein, if a Major Stockholder ceases to qualify as a Major Stockholder, whether
as a result of dilution, Transfer or otherwise, then the rights of the Major
Stockholder under Section 2(d)(ii) and all other provisions of this Section 2 as
applicable to such Major Stockholder’s Director nominee shall terminate
automatically (a “Termination Event”); and if a Major Stockholder, together with
its Affiliates, ceases to beneficially own the minimum requisite percentage of
the issued and outstanding Common Shares, whether as a result of



--------------------------------------------------------------------------------

dilution, Transfer or otherwise, to nominate a Director under any of
Section 2(d)(iv) through (viii), then the rights of such Major Stockholder under
such Section or Sections, as applicable, and all other related provisions of
this Section 2 shall terminate automatically (a “Multiple Nominee Termination
Event”). Within three Business Days after the occurrence of a Termination Event
or Multiple Nominee Termination Event, as applicable, due to a Transfer or other
action taken by a Major Stockholder, such Major Stockholder shall provide the
Company with written notice of such event and, in the case of a Multiple Nominee
Termination Event, such notice shall specify the Director or Directors to be
removed. Each Major Stockholder shall cause its nominee or nominees, as
applicable, to execute and deliver a resignation, substantially in the form
attached hereto as Exhibit D, prior to becoming a Director which shall be
irrevocable and shall be effective with respect to the Company and any
Subsidiaries for which such nominee serves as a Director or in a similar
capacity automatically upon the occurrence of a Termination Event or Multiple
Nominee Termination Event, as applicable, and shall not permit any such nominee
or nominees to revoke any such resignation. For the avoidance of doubt, nothing
contained herein shall limit the ability of a Transferee to become a Major
Stockholder in accordance with this Agreement.”

2. Section 2 – Board of Directors – Term; Removal and Replacement. The fifth
sentence of Section 2(e) of the Stockholder Agreement is hereby amended and
restated to read as follows:

“Furthermore, (i) if the individual holding the office of Chief Executive
Officer of the Company ceases to hold such office, the Major Stockholders shall
vote their Common Shares to remove such individual from the Board (unless such
individual is otherwise entitled to serve on the Board pursuant to Section 2(d))
and (ii) if Nathaniel J. Lipman no longer holds the office of Chairman of the
Board, the Major Stockholders shall vote their Common Shares to (A) remove
Mr. Lipman from the Board (unless Mr. Lipman is otherwise entitled to serve on
the Board pursuant to Section 2(d)) and (B) amend this Agreement to decrease the
size of the Board to eleven members and remove Section 2(d)(ii) hereof.”

B. Miscellaneous. This Amendment and the Stockholder Agreement, together,
contain the complete agreement among the Company and the Holders and supersede
any prior understandings, agreements, letters of intent, or representations by
or among such parties, written or oral, to the extent they relate to the subject
matter hereof. Except as specifically amended hereby, the Stockholder Agreement,
as amended hereby, shall remain in full force and effect. The terms and
provisions of Section 10 of the Stockholder Agreement are incorporated herein by
reference as if set forth herein in their entirety and shall apply mutatis
mutandis to this Amendment.

*        *        *        *        *



--------------------------------------------------------------------------------

This Amendment is executed by the Company, Apollo and General Atlantic to be
effective as of the date first above written.

 

THE COMPANY: AFFINION GROUP HOLDINGS, INC. By:    /s/ Todd H. Siegel   Name:
Todd H. Siegel   Title: Chief Executive Officer

 

[Signature Page to Amendment to Stockholder Agreement]



--------------------------------------------------------------------------------

AFFINION GROUP HOLDINGS, LLC. By:    /s/ Laurie Medley   Name: Laurie Medley  
Title: Vice President

 

[Signature Page to Amendment to Stockholder Agreement]



--------------------------------------------------------------------------------

GAPCO GMBH & CO. KG By:    GAPCO Management GmbH,   its General Partner By:  
/s/ Thomas J. Murphy   Name: Thomas J. Murphy   Title: Managing Director GAP
COINVESTMENTS III, LLC By:   General Atlantic LLC, its Managing Member By:   /s/
Thomas J. Murphy   Name: Thomas J. Murphy   Title: Managing Director GAP
COINVESTMENTS IV, LLC By:   General Atlantic LLC, its Managing Member By:   /s/
Thomas J. Murphy   Name: Thomas J. Murphy   Title: Managing Director GAPSTAR,
LLC By:   /s/ Thomas J. Murphy   Name: Thomas J. Murphy   Title: Vice President,
Chief Financial Officer and Treasurer

 

[Signature Page to Amendment to Stockholder Agreement]



--------------------------------------------------------------------------------

GAP-W, LLC By:    General Atlantic GenPar, L.P.,   its Manager By:   General
Atlantic LLC,   its General Partner By:   /s/ Thomas J. Murphy   Name: Thomas J.
Murphy   Title: Managing Director GENERAL ATLANTIC PARTNERS 79, L.P. By:  
General Atlantic LLC,   its General Partner By:   /s/ Thomas J. Murphy   Name:
Thomas J. Murphy   Title: Managing Director

 

[Signature Page to Amendment to Stockholder Agreement]